DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a dilation catheter, classified in A61M25/10.
II. Claims 19-20, drawn to a method of dilating a Eustachian tube, classified in A61F11/002.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product can be used in a materially different process such as one as dilating a nasal sinus cavity.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries);
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Andrew Ulmer on 06/10/2021 a provisional election was made WITHOUT traverse to prosecute the invention of Group I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Allowable Subject Matter
Claims 7-9, 11, 14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drontle (US PGPub 2010/0312101).
Regarding Claim 1, Drontle teaches a dilation catheter (Figure 1) comprising:
a shaft (14; Figure 1-4; Paragraph 0025); 
a tip (44) at a distal end of the shaft, wherein the tip (44) is sized and configured to pass through an isthmus of a Eustachian tube (ET) (Paragraph 0035 states that the tip is between 1mm-3mm and the instant specification (Paragraph 0051, filed 05/03/2019) states that the tip size is between 2-3mm); and 
an expandable element (36) moveably coupled with the shaft (14) (Paragraph 0035), wherein the expandable element (36) is moveable along an exterior of the shaft (14; Paragraph 0035) between a proximal position (Figures 2A-2B) and a distal position (Figures 3A-3B), wherein the expandable element (36) is operable to transition between an unexpanded state (Figure 2A) and an expanded state (Figure 3A), 
wherein the expandable element (36) in the unexpanded state is configured for insertion into the ET via the isthmus, wherein the expandable element (36) in the expanded state is configured to dilate the ET (Paragraph 0048 of the instant application states that the expandable member/balloon has a diameter of 6mm to sufficiently dilate a patient’s ET and Paragraph 0035 of the prior art reference states that the balloon is not limited to any specific dimension however Drontle discloses the balloon of the prior art has a diameter when inflated in a range of 3mm-9mm, therefore it is the Examiner’s position that since the Drontle teaches the sizes of the balloon which are disclosed in the present application specification, the balloon/expandable element of Drontle is configured for insertion into the ET when unexpanded and is configured to dilate the ET when expanded).
Regarding Claim 2, Drontle teaches the dilation catheter of claim 1, wherein the expandable element (36) comprises a balloon (Paragraph 0035).
Regarding Claim 3, Drontle teaches the dilation catheter of claim 1, wherein the expandable element (36) is movable along a path that is laterally offset from a central axis of the shaft (14; Figures 2A-3B show the expandable element traveling on the outer surface of the shaft, and thus is inherently movable along a path that is offset from the central axis of the shaft).
Regarding Claim 4, Drontle teaches the dilation catheter of claim 1, further comprising an actuator (24), wherein the actuator (24) is operable to actuate the expandable element (36) between the proximal position (Figure 2A) and the distal position (Figure 3A; Paragraph 0031).


Claim(s) 1-3, 5, 6, 10, 12, 13, 15, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerrans (US PGPub 2016/0067465).
Regarding Claim 1, Imran teaches a dilation catheter comprising:
a shaft (125; Figure 1A)
a tip at a distal end of the shaft (distal end of imaging device shaft 125 as seen in Figure 2A), wherein the tip is sized and configured to pass through an isthmus of a Eustachian tube (ET) (Paragraph 0118 states that the dilation device is suitable for dilation of the Eustachian tube and nasolacrimal duct); and 
an expandable element (105) moveably coupled with the shaft (125; Figure 1A; Paragraph 0072), wherein the expandable element (110) is moveable along an exterior of the shaft between a proximal position and a distal position (Paragraph 0072), wherein the expandable element (105) is operable to transition between an unexpanded state and an expanded state (Paragraph 0085), 
wherein the expandable element (105) in the unexpanded state is configured for insertion into the ET via the isthmus (Paragraph 0118), wherein the expandable element (105) in the expanded state is configured to dilate the ET (Paragraph 0118).
Regarding Claim 2, Gerrans teaches the dilation catheter of claim 1, wherein the expandable element (105) comprises a balloon (Paragraph 0085).
Regarding Claim 3, Gerrans teaches the dilation catheter of claim 1, wherein the expandable element (105) is movable along a path that is laterally offset from a central axis of the shaft (125; see Figure 1A in which the expandable element travels on the outside surface of the shaft 125).
Regarding Claim 5, Gerrans teaches the dilation catheter of claim 1, wherein the expandable element is configured to provide the dilation catheter with a maximum outer diameter of less than or equal to 1 millimeter when the expandable element is in the unexpanded state (Paragraph 0057 states that the catheter 145 has an outer diameter of 1mm).
Regarding Claim 6, Gerrans teaches the dilation catheter of claim 1, wherein the expandable element comprises a first expandable element (105), wherein the dilation catheter further comprises a second expandable element (110) movably coupled with the shaft (125; Figure 1A), wherein the second expandable element (110) is movable along the shaft between a proximal position and a distal position (see Figure 1A), wherein the second expandable (110) element is operable to transition between an unexpanded state and an expanded state (Paragraph 0055).
Regarding Claim 10, Gerrans teaches the dilation catheter of claim 6, wherein the first (110) and second expandable elements (105) are operable to transition between the unexpanded states and the expanded states independently of one another (Paragraph 0068 and 0069).
Regarding Claim 12, Gerrans teaches the dilation catheter of claim 6, wherein the first (105) and second (110) expandable elements are configured to cooperate to provide the dilation catheter with a maximum outer diameter of at least 6 millimeters when the first and second expandable elements are in the expanded states (Paragraph 0058).
Regarding Claim 13, Gerrans teaches the dilation catheter of claim 6, wherein the first and second expandable elements are configured to be positioned along the shaft so as to provide the dilation catheter with a maximum outer diameter of less than or equal to 1 millimeter when the first and second expandable elements are in the unexpanded states (Paragraph 0057 states that the catheter 145 has an outer diameter of 1mm).
Regarding Claim 15, Gerrans teaches the dilation catheter of claim 6, further comprising a third expandable element (710; Figure 7D) movably coupled with the shaft, wherein the third expandable element is movable along the shaft between a proximal position and a distal position independently of the first and second expandable elements, wherein the third expandable element is operable to transition between an unexpanded state and an expanded state (See Figure 7D; Paragraph 0105).
Regarding Claim 16, Gerrans teaches a dilation catheter comprising:
a shaft (125; Figure 1A);
a first expandable element (105) moveably coupled with the shaft (125; Figure 1A), wherein the first expandable element (105) is moveable along the shaft between a first position and a second position (Paragraph 0072); and 
a second expandable element (110) moveably coupled with the shaft (125; Figure 1A), wherein the second expandable element (110) is movable along the shaft (125) between a first position and a second position (Paragraph 0072), wherein each of the first (105) and second (110) expandable elements is operable to transition between an unexpanded state and an expanded state (Paragraph 0055), wherein each of the first (105) and second (110) expandable elements is configured to pass through an isthmus of a Eustachian tube (ET) in the unexpanded state (Paragraph 0118), wherein the first (105) and second (110) expandable elements are configured to cooperate to dilate the ET when in the expanded states (Paragraph 0118).
Regarding Claim 18, Gerrans teaches the dilation catheter of claim 16, wherein the first (105) and second (110) expandable elements are operable transition between the unexpanded states and the expanded states independently of one another (Paragraph 0055-0056).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drontle (US PGPub 2010/0312101).
Regarding Claim 5, Drontle teaches the dilation catheter of claim 1, but fails to explicitly disclose wherein the expandable element is configured to provide the dilation catheter with a maximum outer diameter of less than or equal to 1 millimeter when the expandable element is in the unexpanded state.
Drontle discloses that the tip (44) limits forward advancement of the balloon and thus the balloon must have a diameter less than the outer diameter of the tip (44) since the tip must be larger than the balloon when unexpanded. Paragraph 0034 of Drontle teaches that the outer diameter of the tip is about 1mm. Furthermore, Drontle teaches that the balloon can have an inflated diameter of about 3mm, therefore one can surmise that the uninflated diameter is less than 3mm. 
Given that Drontle discloses, in Paragraph 0035, that the balloon is not limited to specific dimensions, it is the Examiners position that it would have been obvious to one of ordinary skill in the art to modify the size of the expandable element to be have an unexpanded maximum diameter less than or equal to 1 millimeter as applicant appears to have placed no criticality on the claimed range (see pp. [00173] indicating the balloons may be provided with various outer sizes in other examples) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771